Citation Nr: 0105319	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

Entitlement to service connection for a right ankle 
disability secondary to the service-connected right knee 
disability.

Entitlement to service connection for a left heel disability 
secondary to the service-connected right knee disability.

Entitlement to a higher rating for post operative residuals 
of a right knee injury with arthritis, initially assigned a 
10 percent rating, effective from October 1995.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and K.W.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1958 
and from October 1966 to August 1968.  He also had service in 
the United States Army Reserve and the Army National Guard, 
including periods of active duty for training and inactive 
duty for training.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that granted service 
connection for the right knee disability and assigned a 
10 percent rating, effective from October 1995; denied claims 
for secondary service connection for a right ankle disability 
and left heel disability as not well grounded; denied a claim 
for service connection for hypertension as not well grounded; 
and denied service connection for a jaw disorder.  In March 
1999, the Board denied the claims.

The veteran then appealed the March 1999 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  He also appointed Francis 
M. Jackson, attorney, to represent him before the Court and 
VA.  In a September 1999 joint motion, the parties requested 
the Court to vacate and remand the Board's decision of March 
1999 concerning the denial of an increased rating for the 
right knee disability and the denial of the claims for 
secondary service connection for a right ankle disability and 
a left heel disability as not well grounded.  The parties 
requested the dismissal of the other 2 issues in the March 
1999 Board decision.  In September 1999, a Court order 
granted the parties' motion.  The case was thereafter 
returned to the Board.  In July 2000, the Board remanded the 
case to the RO for additional development.

At a video conference before the undersigned in December 
2000, the veteran requested secondary service connection for 
additional joint disorders, including the hip and low back, 
due to a fall from a ladder in 1994.  These claims have not 
been adjudicated by the RO and will not be addressed by the 
Board.  They are referred to the RO for appropriate action.



REMAND

The Board notes that the claims for secondary service 
connection for a right ankle disability and a left heel 
disability were denied as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103 and to be codified and amended at 38 U.S.C.A. § 5107) 
eliminated the concept of a well-grounded claim, and 
redefined VA's duty to assist the veteran.  In this case, 
there is additional VA duty to assist the veteran in the 
development of his claims.

The evidence indicates that the veteran is receiving benefits 
from the Social Security Administration (SSA).  If these 
benefits are based on disability, any decision by the SSA 
regarding those benefits, and medical records in the 
possession of that agency, should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The duty to assist the veteran in the development of his 
claim for a higher rating for the right knee disability 
includes providing him with a thorough and contemporaneous 
medical examination that take into accounts prior medical 
examinations and treatment.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  VA has the duty to provide the veteran with an 
examination to obtain sufficient clinical findings to 
determine the severity of the right knee disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency, related to the 
veteran's recent claim.  A copy of any 
SSA decision concerning disability 
benefits should be obtained.

2.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
information, explain to him the efforts 
made to obtain the information, and 
describe to him the further action that 
will be taken with respect to his claims.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his right knee 
disability.  The examiner should 
determine whether or not there is 
instability, and if so, to what degree.  
The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness of the right knee.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  Finally, the examiner 
should determine by examination and 
review of the record whether there is 
pathology present that could account for 
the veteran's claim that the right knee 
locked in extension in 1994.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  After the above development, the RO 
should review the claims.  The claims for 
secondary service connection for a right 
ankle disability and a left heel 
disability should be reviewed on the 
merits.  The review of the claim for a 
higher rating for the right knee 
disability should refect consideration of 
38 C.F.R. §§ 4.40 and 4.45, VAOPGCPREC 
23-97, and the holding of the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999).

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his attorney.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


